NONPRECEDENTIAL DISPOSITION
              To be cited only in accordance with Fed. R. App. P. 32.1



              United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                            Submitted January 23, 2019
                             Decided January 29, 2019

                                      Before

                       DIANE P. WOOD, Chief Judge

                       MICHAEL S. KANNE, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 17-3455

UNITED STATES OF AMERICA,                   Appeal from the United States District
     Plaintiff-Appellee,                    Court for the Northern District of Illinois,
                                            Eastern Division.

      v.                                    No. 13 CR 744-3

ANWER SHAHBAZ,                              Gary Feinerman,
    Defendant-Appellant.                    Judge.

                              ____________________
No. 18-1878

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of Indiana,
                                               South Bend Division.

      v.                                       No. 3:17CR34-001

DEANDRE WATSON,                                Robert L. Miller, Jr.,
    Defendant-Appellant.                       Judge.
Nos. 17-3455 & 18-1878                                                              Page 2

                                        ORDER

       Anwer Shahbaz and Deandre Watson argue, in separate appeals, that the
condition of their supervised release restricting travel to certain areas is
unconstitutionally vague. Both defendants, however, entered valid plea agreements in
which they waived their right to appeal their sentences. Consequently, we address these
appeals together and dismiss both.
                                             I
                                             A
        Anwer Shahbaz worked with a drug-trafficking organization that bought and
sold marijuana and cocaine and possessed guns to protect its inventory. He pleaded
guilty to two conspiracy charges (conspiracy to possess with intent to distribute a
controlled substance and conspiracy to distribute a controlled substance), 21 U.S.C.
§§ 841(a)(1), 846, and to possession of a firearm in furtherance of a drug trafficking
offense, 18 U.S.C. § 924(c)(1)(A). In the written plea agreement, Shahbaz waived his
right to appeal “any part of the sentence” imposed, provided the government moved
for a downward departure at sentencing, which it did.

       The probation officer’s presentence investigation report recommended several
conditions of supervised release. The one at issue in this appeal ordered Shahbaz to
“remain within the jurisdiction where you are being supervised, unless granted
permission to leave by the court or a probation officer.” Shahbaz did not object to this
condition at sentencing and waived the court’s reading of and justification for the
conditions it was adopting. In the written judgment, the district court added a scienter
requirement and changed “jurisdiction” to “federal judicial district”: “[Y]ou shall not
knowingly leave the federal judicial district where you are being supervised, unless
granted permission to leave by the court or a probation officer.” The court sentenced
Shahbaz to 135 months in prison followed by five years of supervised release.

                                             B
       Deandre Watson, a convicted felon, confronted a man with a gun who he
believed had acted inappropriately toward two of his girlfriend’s daughters. An
argument ensued, and when the police arrived, they arrested Watson. Watson later
pleaded guilty to possessing a firearm as a felon in violation of 18 U.S.C. § 922(g)(1). His
written plea agreement included a waiver of the right to appeal “[his] conviction and all
components of [his] sentence….” In pleading guilty, Watson told the district court that
Nos. 17-3455 & 18-1878                                                             Page 3

he “had a problem” with the appeal-waiver provision but that he still wanted to
proceed with the plea agreement.

       A few months later, defense counsel moved to withdraw from the case,
explaining at a hearing that Watson had expressed a desire to rescind his guilty plea
because of ineffective counsel. The district court told Watson: “if you withdraw your
guilty plea, there’s a not-guilty plea. And with a not-guilty plea, we set a trial date and
we try the case on the original charges.” Watson confirmed that he understood
“everything [the judge was] saying.” The court reiterated that it wanted “to be sure”
that Watson understood the consequences if he was granted new counsel and permitted
to withdraw his plea; as the court stated, “I don’t want to have a situation where
somebody doesn’t realize that they would be looking at trial if they withdraw their
guilty plea.” When Watson asked if trial was the only other option, the court told him:
“you’d be back at square one.” The court granted counsel’s motion to withdraw and
appointed new counsel. At a status conference about a month later, Watson confirmed
that he did not want to withdraw his guilty plea.

       At the sentencing hearing, the district court adopted the conditions of supervised
release recommended in the presentence investigation report, including the condition
that Watson “shall not travel knowingly outside the district without the permission of
the probation officer….” Watson had received the final report one month before the
hearing and did not object to anything in it. At sentencing, defense counsel confirmed
that the defense had “no objection to the report or those conditions.” The district court
imposed a sentence of 88 months in prison followed by 18 months of supervised release.


                                            II
       On appeal, Shahbaz and Watson argue that the conditions of their supervised
release prohibiting travel outside certain areas are unconstitutionally vague because
they do not adequately notify either defendant of where they are permitted to go. The
government responds that the defendants waived their right to make this argument,
and we agree. A knowing, voluntary, and unambiguous waiver of the right to appeal
generally precludes appellate review and requires dismissal. See United States v. Bolin,
908 F.3d 287, 289 (7th Cir. 2018). Here, counsel concedes that their clients’ guilty pleas
were knowing and voluntary, and we can find nothing in either record that would
compel a different conclusion. In each case, the district court engaged in the proper Rule
11 plea colloquy; it confirmed that the defendant understood the appeal waiver and the
rights he was forfeiting and ensured that he was pleading guilty voluntarily. See FED. R.
Nos. 17-3455 & 18-1878                                                              Page 4

CRIM. P. 11. Because an enforceable appellate waiver “prevents challenges to the
conditions of supervised release imposed as part of the sentence,” the defendants
cannot contest the travel-restriction condition on appeal. United States v. Campbell,
813 F.3d 1016, 1018 (7th Cir. 2016).

        To circumvent their appeal waivers, the defendants rely on United States v.
Adkins, 743 F.3d 176 (7th Cir. 2014). In Adkins, we ruled that, “despite a waiver of
appellate review, the Due Process Clause permits review when a special condition is so
vague that no reasonable person could know what conduct is permitted and what is
prohibited.” Id at 193. But we have declined to extend Adkins to a situation nearly
identical to those now before us. Specifically, in United States v. Campbell, we concluded
that an appeal waiver foreclosed the defendant’s argument that the term “judicial
district” in a condition of his supervised release was unconstitutionally vague and
dismissed his appeal. See 813 F.3d at 1019.

        The same result applies here for three reasons. First, the challenged conditions do
not involve constitutionally protected speech, as in Adkins, so fewer, if any, concerns
about “fundamental unfairness” arise. See id. at 1018. Second, like the defendant in
Campbell, Shahbaz and Watson had “ample opportunity in the district court to resolve
any uncertainty in the meaning of his conditions.” Id. They could have objected to the
proposed conditions in their respective presentence investigation reports or asked the
court to define the terms at sentencing, but they did neither. See id. at 1018–19. And
third, neither defendant has raised concerns about the “fundamental legitimacy of the
judicial process” that might permit us to reach the merits of this vagueness challenge.

       We allowed Watson to file a pro se supplemental brief to raise an additional
argument. In his brief, Watson contends that, at the hearing on his lawyer’s motion to
withdraw, the court “attempted to coerce him into not withdrawing his guilty plea” by
“provid[ing] only one scenario for settling the case”—trial—and failing to inform him
that “the plea process was a viable option.” But because this argument deals with “the
manner in which [Watson’s] conviction … was determined,” it falls within the scope of
the enforceable appeal waiver, barring our review. Cf. United States v. Perillo, 897 F.3d
878, 883 (7th Cir. 2018) (noting that a waiver of the right to appeal a conviction also
includes the right to challenge the denial of a motion to withdraw a guilty plea).

     For the foregoing reasons, we enforce the appeal waiver in both cases and
DISMISS the appeals.